DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object identification circuitry and appliance control circuitry in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, at line 7, recites “of the object;” but should instead read --of the at least one object; and-- for proper antecedent basis. Claims 2-12 are also objected to as they depend from claim 1.
Claim 1, at each of lines 9 and 11, recites “of the object” but should instead read --of the at least one object-- for proper antecedent basis.
Claim 3, at each of lines 2 and 3, recites “within the object” but should instead read --within the at least one object-- for proper antecedent basis.
Claim 4, at each of lines 2, 5 and 7, recites “the object” but should instead read --the at least one object-- for proper antecedent basis.
Claim 5, at each of lines 3 and 5, recites “the object” but should instead read --the at least one object-- for proper antecedent basis.
Claim 7, at lines 2-3, recites “the object” but should instead read --the at least one object-- for proper antecedent basis.
Claim 11, at line 7, recites “a threshold time” but should instead read --the threshold time-- for proper antecedent basis.
Claim 12, at line 3, recites “the object” but should instead read --the at least one object-- for proper antecedent basis.
Claim 13, at each of lines 8, 9, and 11, recites “of the object” but should instead read --of the at least one object-- for proper antecedent basis. Claims 14-20 are also objected to as they depend from claim 13.
Claim 15, at line 3, recites “the object or a quantitative number of sub-objects within the object” but should instead read --the at least one object or a quantitative number of sub-objects within the at least one object-- for proper antecedent basis.
Claim 16, at each of lines 3, 5, 7, and 8, recites “the object” but should instead read --the at least one object-- for proper antecedent basis. 
Claim 17, at line 2, recites “of the object” but should instead read --of the at least one object-- for proper antecedent basis
Claim 18, at each of lines 3 and 4, recites “the object” but should instead read --the at least one object-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	As to claim 14, the claim recites “capturing, by at least two cameras”. However, the claim depends from claim 13 which recites “capturing, by a camera”. As such, it is unclear whether or not claim 14 requires two cameras in addition to the camera recited by claim 13. For examination purposes claim 14 is presumed to further describe the capturing by a camera of claim 13, wherein the capturing step includes utilizing two cameras. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaananen (US 9,965,798).
	Regarding claim 1, Vaananen discloses a refrigeration appliance system 200 comprising:
	a camera 235-238 configured to obtain a visual image of at least a portion of an interior of a refrigeration appliance 225 and at least one object as it enters or exits the interior of the refrigeration appliance 225;

	appliance control circuitry configured to receive the identification of the at least one object and alter a log of contents of the interior of the refrigeration appliance 225 according to the identification of the at least one object (col. 14, lines 15-55).
	As to claim 2, Vaananen discloses at least two cameras 235-238 placed in corners of a door opening of the refrigeration appliance 225 and together configured to capture an image including a plane of the door opening (Fig. 2A).	
	As to claim 3, Vaananen discloses the object identification circuitry determining a quantity of the at least one object, and therefore a volume of a substance within the at least one object or a quantitative number of sub-objects within the at least one object (col. 15, lines 10-40).
	As to claim 7, Vaananen discloses using a trained machine learning model to determine the identification of the at least one object (col. 15, lines 40-45). 
	As to claim 8, Vaananen discloses changing a function of the appliance 225 based on one or more items in the log (Fig. 5).
	As to claim 9, Vaananen discloses providing a user with the log of the contents (Figs. 2B, 3, and 8A-B).
	As to claim 10, Vaananen discloses providing a user with a recommendation of an item to replace in the refrigeration appliance 225 (Fig. 3). 
	As to claims 13-15, 17, and 19-20, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen as applied above, and further in view of Giacomini (US 2019/0066034).
	As to claims 4 and 16, Vaananen does not explicitly teach using a thermal imaging camera as claimed. However, Giacomini teaches a refrigerator that utilizes a thermal imaging camera to capture a thermal image of an object as it enters the refrigerator, wherein control circuitry receives the image and processes the image to determine volume of a substance within the stored object (Fig. 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vaananen to include a thermal imaging camera and to operate in the manner as claimed and taught by Giacomini because it would allow the user to be accurately further apprised of an amount of stored food items in the refrigerator. 

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen as applied above, and further in view of Cerri (US 20190227530).
	As to claims 5 and 18, Vaananen teaches a user interface (Fig. 2B, for example) but does not explicitly teach determining that a confidence factor is below a threshold and asking a user to identify the at least one object via the user interface. However, Cerri teaches utilizing human intervention to correctly identify acquired elements having a confidence factor that is lower than a threshold level (paragraph 51, lines 22-32). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vaananen so to utilize a confidence factor and user identification in the manner as claimed and taught by Cerri in order to improve the accuracy of the object identification circuitry.
	As to claim 6, Vaananen teaches a graphical user interface presented to the user via a display screen on the refrigeration appliance and a mobile user device communicatively coupled to the control circuitry (Fig. 2B).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen as applied above, and further in view of Oh (US 2018/0335252).
	As to claim 11, Vaananen does not explicitly teach determining that a second object has been within the refrigeration appliance longer than a threshold time and providing a user with an identification of such. However, Oh teaches providing a user with an identification when a stored object in a refrigerator has been within the refrigerator longer than a threshold time (Fig. 3, steps 370-390). Therefore it would have 
	As to claim 12, Vaananen does not explicitly teach providing a user with a recommendation of a location within the refrigeration appliance to store the at least one object. However, Oh teaches providing a recommended storage location for an identified food object (paragraph 177). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vaananen to provide a user with a recommendation of a location within the refrigeration appliance to store the at least one object as taught by Oh because it would assist a user in optimizing storage of food within the refrigerator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763